 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CIRON B. SPRINGFIELD,                             No. 2:18-CV-2872-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    S DE JESUS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On May 16, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed May 16, 2019, are adopted in full;
 3   and
 4               2.    Plaintiff’s motion for injunctive relief (ECF No. 9) is denied.
 5
     DATED: July 22, 2019
 6
                                              /s/ John A. Mendez____________             _____
 7

 8                                            UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
